J-S44031-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

L.S.H., II,                                :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                   Appellant               :
                                           :
              v.                           :
                                           :
P.J.B.-C                                   :           No. 373 EDA 2017

               Appeal from the Order entered December 16, 2016
               in the Court of Common Pleas of Delaware County,
                 Domestic Relations Division, No(s): 2007-11143

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 31, 2017

        L.S.H., II (“Father”), pro se, appeals from the Order dismissing his

Request for a Hearing De Novo (“Request”), after Father failed to appear for

the scheduled de novo custody hearing. We vacate and remand.

        On August 24, 2007, Father filed a Complaint against P.J.B.-C.

(“Mother”),1 seeking joint legal custody of their minor daughter, L.H.

(“Child”), born in July 2007.     Pursuant to Delaware County local rules, a

custody conciliator was appointed to make a recommendation to the trial

court regarding custody.       The conciliator conducted a hearing in October

2007, and recommended that Mother and Father be granted joint legal

custody, with Mother retaining primary physical custody, and Father

receiving partial physical custody of Child. On October 12, 2007, the trial




1
    Father and Mother are not married.
J-S44031-17


court adopted the conciliator’s recommendation and entered a Temporary

Custody Order.

        The    conciliator   conducted   a   hearing   in   January   2009,   and

recommended that Father’s partial custody be suspended without prejudice,

as Father was serving a prison term in an unrelated case. On January 12,

2009, the trial court adopted the conciliator’s recommendation and entered a

Temporary Custody Order.

        Mother filed a Petition to Modify Custody on January 29, 2016,

pointing to her difficulty asserting her right to legal custody while Father is in

prison.       On April 1, 2016, the conciliator conducted a hearing, and

recommended that Mother be granted sole legal custody of Child.               The

conciliator also recommended that Father have reasonable phone and mail

contact with Child. On the same date, Father sent the trial court his Request

from prison.2 The trial court adopted the conciliator’s recommendation and

entered a Temporary Custody Order on April 4, 2016.

        The trial court conducted a pretrial hearing on June 3, 2016, in which

Father participated via telephone. During the pretrial hearing, the trial court

stated that the de novo hearing would likely take place in November, and

that Father would receive notice of the hearing in the mail.

        On September 13, 2016, Father filed a Petition for Civil Contempt

against Mother, alleging that Mother had disconnected her phone and failed


2
    Father’s Request was entered on the docket on April 11, 2016.


                                    -2-
J-S44031-17


to give Father her new phone number, so he could contact Child. The trial

court conducted a hearing on November 17, 2016, and denied Father’s

Petition based on its conclusion that Mother had not willfully prevented

Father from having phone contact with Child. The trial court also established

a schedule for Father’s phone contact.    Additionally, during the contempt

hearing, the trial court advised Father that he would have to petition to be

present at the de novo hearing. However, the trial court did not specify the

hearing date on the record until after it had ended the phone call with

Father.

     On December 14, 2016, the trial court conducted the de novo hearing.

Father did not appear for the hearing. The trial court called the prison, and

was informed that Father had not made arrangements to participate in the

hearing. When the trial court spoke to Father on the phone, Father insisted

that he had not received notice of the hearing.    The trial court ended the

phone call after arguing with Father for several minutes, and stated that

Father’s Request would be dismissed. By Order dated December 16, 2016,

the trial court dismissed Father’s Request, noting that Father had failed to

appear in person, file a writ of habeas corpus, or make arrangements to

participate using the prison’s telephone system.




                                 -3-
J-S44031-17


        Father filed a timely3 Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.4

        On appeal, Father raises the following question for our review:

        Did [the t]rial [c]ourt err and abuse its discretion in dismissing
        [the R]equest for [a] de novo trial[,] when [Father] told the
        [c]ourt that he did not receive the notice for trial[,] and when
        the [c]ourt engaged in an ex parte conversation with the counsel
        for [Mother,] then did not convey the information to [Father?]

Brief for Appellant at 4.5

        We observe the following scope and standard of review in evaluating

custody cases:

        In reviewing a custody order, our scope is of the broadest type
        and our standard is abuse of discretion.       We must accept
        findings of the trial court that are supported by competent

3
  Father’s Notice of Appeal was docketed on January 18, 2017. Although the
Order was entered on the docket on December 16, 2016, the docket reflects
that notice of the Order was provided on December 19, 2016. See Pa.R.A.P.
108(b) (providing that the date of entry of a civil order “shall be the day on
which the clerk makes the notation in the docket that notice of entry of the
order has been given”). Additionally, Father attached to his brief a copy of a
prisoner cash slip, indicating that he deposited his Notice of Appeal with the
prison authorities on January 10, 2017. See Pa.R.A.P. 121(a) (providing
that “[a] pro se filing submitted by a prisoner incarcerated in a correctional
facility is deemed filed as of the date it is delivered to the prison authorities
for purposes of mailing …, as evidenced by a properly executed prisoner
cash slip….”).
4
   Father did not file a concise statement with his Notice of Appeal, as
required by Pa.R.A.P. 1925(a)(2). However, on January 24, 2017, the trial
court ordered Father to correct the defect by filing a concise statement by
February 14, 2017, and Father complied. See In re K.T.E.L., 983 A.2d
745, 748 (Pa. Super. 2009) (declining to quash appeal where mother did not
file her concise statement contemporaneously, and late filing did not
prejudice other parties).
5
    Mother did not file an appellate brief.


                                     -4-
J-S44031-17


     evidence of record, as our role does not include making
     independent factual determinations. In addition, with regard to
     issues of credibility and weight of the evidence, we must defer to
     the presiding trial judge who viewed and assessed the witnesses
     first-hand. However, we are not bound by the trial court’s
     deductions or inferences from its factual findings. Ultimately,
     the test is whether the trial court’s conclusions are unreasonable
     as shown by the evidence of record.            We may reject the
     conclusions of the trial court only if they involve an error of law,
     or are unreasonable in light of the sustainable findings of the
     trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

Further, “[i]n custody … cases, the paramount concern is the best interests

of the child. A determination of where those interests lie can only be made

on the basis of a reasonably complete record….” Vanaman v. Cowgill, 526

A.2d 1226, 1227 (Pa. Super. 1987) (citation omitted).

     Father argues that he did not receive notice of the December 14, 2016

hearing. Brief for Appellant at 11-12, 13. Father claims that he knew that a

hearing was pending, but he had not been provided with a specific date. Id.

at 13.   Father asserts that he believed the trial court would schedule a

telephone or video conference for him, as they had done for previous

hearings.   Id. at 12.   Additionally, Father contends that the trial court

engaged in ex parte communications with Mother’s counsel during the

November 17, 2016 contempt hearing, wherein the trial court provided the

December hearing date to Mother and her counsel after ending telephone

contact with Father. Id. at 13. Father argues that the trial court did not




                                 -5-
J-S44031-17


allow him to present evidence, and failed to consider the best interests of

Child. Id. at 14, 15 n.1.

      Father’s claim is, in effect, an argument that he was denied due

process because the trial court failed to provide him notice of the de novo

hearing. This Court has stated that

      [f]ormal notice and an opportunity to be heard are fundamental
      components of due process when a person may be deprived in a
      legal proceeding of a liberty interest, such as physical freedom,
      or a parent’s custody of [his] child.        Both notice and an
      opportunity to be heard must be afforded at a meaningful time
      and in a meaningful manner. … Notice, in our adversarial
      process, ensures that each party is provided adequate
      opportunity to prepare and thereafter properly advocate its
      position, ultimately exposing all relevant factors from which the
      finder of fact may make an informed judgment.

Everett v. Parker, 889 A.2d 578, 580 (Pa. Super. 2005) (citations and

quotation marks omitted).

      We are guided by this Court’s decision in Vanaman, wherein this

Court addressed the deprivation of due process guarantees of a prisoner in a

custody matter. In Vanaman, the subject child’s father, who was in prison,

failed to appear for a custody hearing, and the trial court, without taking any

evidence, denied the father the right to visitation. Vanaman, 526 A.2d at

1226-27. In reversing the trial court’s order, this Court held that

      where the respondent/defendant in an action is incarcerated,
      notice must contain, as well as the usual particulars of the
      hearing, the statement that respondent/defendant may, if he
      wishes to attend, request the court by means of a habeas
      petition and writ to make arrangements for transportation to and
      presence at the hearing. Such request must be made within 10
      days prior to the scheduled date.


                                  -6-
J-S44031-17



Id. at 1227. This Court reasoned that “[t]he fact of appellant’s incarceration

places an obligation on the court to safeguard his due process rights,” and

concluded that the father’s rights had been ignored.       Id.   Although not

directly analogous to the instant case, we are persuaded by the Vanaman

Court’s reasoning, and conclude that Father, in challenging the conciliator’s

legal custody determination, was entitled to these protections. See id.; see

also Sullivan v. Shaw, 650 A.2d 882, 884 (Pa. Super. 1994) (concluding

that an incarcerated petitioner in visitation action is entitled to the notice

requirements set forth in Vanaman).

      Here, the trial court acknowledges that Father was entitled to request

a de novo hearing following the entry of the Temporary Custody Order based

upon the custody conciliator’s recommendation.      See Trial Court Opinion,

3/2/17, at 3. The trial court stated in its Opinion that it sent notice of the

December 14, 2016 de novo hearing to Father by certified mail on June 6,

2016, and notified Father that, if he wished to attend the hearing, he would

have to file a Petition for writ of habeas corpus ad testificandum at least ten

days prior to the hearing. See id. at 3-4. The trial court also stated that it

received the return receipt, signed by D. Hine at the prison, on June 8,

2016. See id. at 3. Additionally, the trial court indicated that its method of

notice to Father was consistent for every hearing in the instant matter, and

that each prior return receipt had also been signed by D. Hine at the prison.

See id. at 3-4.


                                  -7-
J-S44031-17


      Nevertheless, based upon our review of the record, we cannot

conclude that Father received adequate notice of the December 14, 2016 de

novo custody hearing. Here, the trial court did not enter a scheduling order

for the de novo hearing on the docket. Also absent from the certified record

is a copy of the notice sent to Father, informing him of the date and time of

the de novo hearing, as well as his right to file a writ of habeas corpus ad

testificandum in order to personally appear at the hearing, or to make

arrangements to participate via telephone.6        See Commonwealth v.

Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc) (stating that if a

document is not certified by the trial court as part of the official record, we

may not consider it). Moreover, although the trial court stated during the

November 17, 2016 contempt hearing that the de novo hearing would take

place on December 14, 2016, it did so after ending the phone call with

Father. See N.T., 11/17/16, at 65-66. Based upon the foregoing, we are

constrained to conclude that the trial court abused its discretion in

dismissing Father’s Request without confirming that Father received notice of

the hearing and instructions regarding how to make arrangements to appear

in person or via telephone.   See Vanaman, 526 A.2d at 1227; see also

Garr v. Peters, 773 A.2d 183, 191 (Pa. Super. 2001) (stating that

6
  Father attached to his brief a copy of an “Inmate’s Request to Staff
Member,” wherein he requested a list of dates he received and signed for
legal mail, and specifically asked whether he received legal mail in June
2016. See Brief for Appellant, Exhibit 2. To the extent that we consider this
document, we observe that the responding staff member indicated that
Father received legal mail in April and October 2016.


                                  -8-
J-S44031-17


“[p]rocedural due process requires, at its core, adequate notice, opportunity

to be heard, and the chance to defend oneself….” (citations and quotation

marks omitted)).

     We therefore vacate the Order dismissing Father’s Request, and

remand for a de novo hearing, for which Father is to be afforded appropriate

notice and an opportunity to be heard. The trial court is directed to ensure

that its notice instructs Father regarding the necessary actions he must take

to ensure his participation either in person or by telephone, and provide him

ample time to file any required motion regarding his appearance in person or

via telephone.

     Order vacated. Case remanded for further proceedings consistent with

this Memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/31/2017




                                 -9-